Citation Nr: 0632961	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-08 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for low back disability.


WITNESSES AT HEARING ON APPEAL

The appellant and M. S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
request to reopen a previously denied claim for service 
connection for a low back disability.

In September 2004, the Board granted reopening of the claim, 
and remanded the claim to the RO to develop additional 
evidence and review the claim.


FINDINGS OF FACT

1.  Preexisting low back disability was not noted at the time 
of the veteran's entry into service.

2.  There is clear and unmistakable evidence that the 
veteran's current low back disability preexisted his entry 
into service, but there is no clear and unmistakable evidence 
that the preexisting disability did not increase during 
service beyond the natural progression of the disorder.


CONCLUSIONS OF LAW

1.  The veteran is entitled to the presumption of soundness 
as to his chronic low back disability, and the presumption 
has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006). 

2.  The veteran's chronic low back disability was incurred in 
service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  VA's General Counsel has held that in 
order to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Analysis

The Board first notes that the claims file includes medical 
evidence of current low back disability, variously diagnosed 
as chronic strain and ankylosing spondylitis involving the 
thoracic and lumbar spine.  The threshold requirement of 
competent evidence of current chronic disability has 
therefore been satisfied.  The question now is whether the 
current low back disability is causally related to service.  

At the time of the veteran's October 1956 entrance 
examination, it appears that he reported a low back injury 
due to a preservice motor vehicle accident in 1951.  However, 
his spine was clinically evaluated as normal by the military 
examiner.  Pursuant to 38 C.F.R. § 3.304(b)(1), history of 
preservice existence furnished at entry into service does not 
constitute a noting of a preservice disorder.  Since he 
veteran's spine was clinically evaluated as normal by 
military medical personnel (even with knowledge of the 
reported preservice injury), the Board therefore believes 
that he is entitled to the presumption of soundness.   

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran has 
admitted all along the he had a preservice back injury, and 
all of the medical reports, during and after service, appear 
to support that fact.  The Board therefore believes that 
there is clear and unmistakable evidence that the veteran's 
low back disability preexisted service.  However,  such a 
finding alone is not enough to rebut the presumption of 
soundness.  There must also be clear and unmistakable 
evidence that the preexisting disorder did not increase in 
severity during service beyond the natural progression of the 
disorder. 

After reviewing the record, the Board is unable to conclude 
that there is clear and unmistakable evidence that there was 
not such an increase in severity during service.  Although 
March 2005 and February 2006 VA examination reports appear to 
state that the veteran's current low back disability would be 
the same today even absent his military service, the record 
includes other medical opinions to the effect that there was 
aggravation during service.  The Board need not discuss those 
opinions in detail since it is the Board's belief that 
although there is a difference of medical opinion in this 
case as to aggravation which might arguably support a finding 
that the preponderance of the evidence is against aggravation 
during service, such evidence against aggravation does not 
rise to the higher standard of clear and unmistakable 
evidence.  

Since the second prong of the analysis to rebut the 
presumption of soundness has not been met, the veteran must 
be presumed to have been sound as to low back disability 
during service.  Under this analysis, the Board is left with 
the legal conclusion that the inservice low back 
manifestations must be viewed as the first manifestations of 
low back disability.  In other words, application of the 
required legal analysis in this case leads to a finding of 
service connection for chronic low back disability as having 
its inception during service, although there is really no 
disagreement as the fact that there was a preservice injury.  
Another way of viewing what appears to be a somewhat 
fictional end result in this case is that the failure to note 
low back disability at the time of entrance examination meant 
that the preservice low back injury had resolved by the time 
of entry into service, and there was no existing low back 
disability to aggravate during service.  Instead, under this 
analysis, the veteran's current low back disability had its 
inception during service.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The Board also acknowledges 
that various judicial decisions have addressed the notice and 
assistance requirements of VCAA.  See generally See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 
17 Vet. App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  However, there is no detriment to the 
veteran as a result of any failure to fully comply with VCAA 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.




ORDER

Entitlement to service connection for chronic disability of 
the thoracic and lumbar spine based on incurrence during 
service is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


